                                                             USDC-SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
UNITED STA TES DISTRICT COURT                                DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                     -1,-,-
                                                             D.\TEt-.lL_E_D:-i~-/-3-6
                                                                              1
                                                           '--··-·

---------------X
RHODE ISLAND LABORERS' PENSION            Civil Action No. 1:19-cv-05990-RA
FUND, Individually and on Behalf of All   (Consolidated)
Others Similarly Situated,
                                          CLASS ACTION
                          Plaintiff,

      vs.

FEDEX CORPORATION, FREDERICK W.
SMITH, ALAN B. GRAF, JR., DAVID J.
BRONCZEK, RAJESH SUBRAMANIAM,
DAVID L. CUNNINGHAM, DONALD F.
COLLERAN, and MICHAEL C. LENZ,

                          Defendants.
--------------- X



                   IPRGP@l!I)] REVISED SCHEDULING ORDER
     IT IS HEREBY ORDERED that:

      1.      Lead Plaintiff shall file a consolidated amended complaint on or before

               January 13, 2020.

     2.       Defendants shall move to dismiss, answer or otherwise respond to the consolidated

               amended complaint by no later than March 13, 2020.

     3.       Lead Plaintiff's opposition to Defendants' motion, answer or other response shall be

              filed no later than April 27, 2020.

     4.       Defendants' reply brief(s) shall be filed no later than June 11, 2020.

                                        *       *       *

                                            ORDER

     IT IS SO ORDERED.

DA TED:    ~lZ,_--+-f_1_,,,,{-+-}---
                                             THE ONORABLE RONNIE ABRAMS
                                             UNITED STATES DISTRICT JUDGE




                                              - 1-
